UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLUMBIA

      JOSE CONEJO,

            Plaintiff,

      v.                                                         Case No. l:17-cv-1802-RCL

      AMERICAN FEDERATION OF
      GOVERNMENT EMPLOYEES, AFL-
      CIO,

              Defendant.


                                       MEMORANDUM OPINION

             On August 7, 2020; the Court issued an order to show cause why this case should not be

     dismissed for lack of subject matter jurisdiction. See Order, ECF No. 49. Upon consideration of

     Mr. Conejo's response to its order, ECF No. 50, and the Federation's response thereto, ECF No.

     51, the Court will dismiss this case by separate order.

I.         BACKGROUND

             Plaintiff Jose Conejo sued defendant America.n Federation of Government Employees,

     AFL-CIO, for four state law torts. See Am. Comp!. ,i,i 39---43, ECF No. 43. The complaint asserted

     that the court had diversity jurisdiction over the action. Id. at ,i 2 (citing 28 U.S.C. § 1332). Mr.

     Conejo is a citizen of the Commonwealth of Virginia and he alleged that the Defendant was a

 citizen of the District of Columbia. Id. at ,i,i 2-3.

            While the Federation is headquartered in the District of Columbia, it is a nationwide- union,

 with 12,938 members who reside in Virginia.
                                                           . '
            The Court initially presumed that it had diversity jurisdiction over the parties. See Conejo

 v. Am. Fed'n ofGov't Emps., AFL-CIO, 377 F. Supp. 3d 16, 25 (D.D.C. 2019) (treating Mr. Conejo

 as a citizen of Virginia and the Federation as a citizen of the District of Columbia). When the
      B. Federal Question Jurisdiction

          The Federation suggests that the Court may exercise federal question jurisdiction over

plaintiffs claims, claiming that they arise under the Civil Service Reform Act (CSRA). 1 Defs.'

Br. 2-8. That argument fails.

         A complaint raises a federal question only if that question appears on the face of the

plaintiffs well-pleaded complaint. Caterpillar, 482 U.S. at 392. Preemption is ordinarily a

defense to a complaint, and therefore a complaint does not present a federal question merely

because the defendant asserts that the plaintiffs cause of action has been preempted. Id. at 393.

The complete preemption doctrine provides an exception to this rule, providing that "[o]nee an

area of state law has been completely pre-empted, any claim purportedly based on that pre-empted

state law is considered, from its inception, a federal claim, and therefore arises under federal law."

Id.

         The CSRA does not completely preempt state tort claims. See Gutierrez v. Flores, 543

F.3d 248, 256 (5th Cir. 2008) (holding that the CSRA does not completely preempt claims for

libel, libel per se, and intentional infliction of emotional distress).

         Moreover, even if the CSRA did completely preempt state tort claims, Mr. Conjeo's claims

do not fall within the CSRA. The court resolved the argument that Mr. Conejo's claims relate to

statements the Federation's agents made while representing federal employees in denying the

Federation's first motion to dismiss, when it decided that Mr. Conejo's complaint did not allege

unfair labor practices. See Conejo v. Am. Fed'n Gov 't Emps., AFL-CIO, 377 F. Supp. 3d 16, 26-

28 (D.D.C. 2019). Nor were the harms Mr. Conejo suffered adverse employment actions because



 1 Confusingly, the Federation goes on to suggest that same Act operates to deprive the Court of subject matter

jurisdiction. Defs. Br. 8- 9. The Court does not have federal question jurisdiction over this case, see infra, so it will
not reach this argument.



                                                           3
IV.      CONCLUSION

             Because it lacks subject-matter jurisdiction, the Court will dismiss this case without

      prejudice by separate order.



       Date: August ~    , 2020                                     Royce C. Lamberth
                                                                    United States District Judge




                                                   5